Citation Nr: 1145967	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for purposes receiving Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from October 1974 to July 1976 and died in October 2006.

The claimant appealed a July 2007 RO administrative decision that denied her claim of entitlement to DIC, death pension, and accrued benefits on the basis that she and the Veteran did not live together continuously from the date of their marriage until the date of his death, and she was not without fault in the separation; thus, she could not be recognized as the Veteran's surviving spouse for purposes of receiving VA death benefits. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 25, 2008 substantive appeal (VA Form 9) signed by the appellant, and received by the RO in February 2008, she indicated that she wanted to present testimony before a Veterans Law Judge at an in-person hearing to be conducted at the RO.  However, in an April 7, 2008 signed statement, received by the RO that month, the appellant indicated that she no longer wanted a hearing.  But, in a May 21, 2009 statement signed by the appellant, and received by the Board of Veterans' Appeals (Board) that month, she again indicated that she wanted to present testimony before a Veterans Law Judge at an in-person hearing to be conducted at the RO.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing at the St. Petersburg, Florida, RO, before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


